Exhibit 10.1

January 6, 2012

GameStop Corp. and GameStop Inc.

c/o Abraham J. Colman

Reed Smith LLP

355 South Grand Avenue, Suite 2900

Los Angeles, CA 90071-1514

Ladies and Gentlemen:

This letter is in response to a letter from Felicia Y. Yu of Reed Smith LLP, as
counsel to GameStop Corp. and GameStop Inc. (together, “GameStop”), to SoundBite
Communications, Inc. (“SoundBite”), requesting that SoundBite indemnify GameStop
in relation to the litigation entitled Karayan v. GameStop Corp. and GameStop,
Inc., Case No. 11-cv-1777 LAB (the “Litigation”).

SoundBite agrees that it will indemnify GameStop pursuant to Attachment 6,
Section 5 (the “Indemnification Section”) of the Master Pricing Agreement dated
November 1, 2009 between SoundBite and GameStop Inc., in relation to the
“opt-out confirmation text” Sub-Class as defined in paragraphs 22 and 23 of the
Class Action Complaint dated August 10, 2011. In relation to the general “prior
express consent” Class, as defined in paragraphs 20 and 21 of the Class Action
Complaint, or any finding of liability based in whole or in part on a lack of
prior express consent, SoundBite will assume the defense, but reserves its
rights to seek, among other things, indemnification and/or contribution from
GameStop to the extent that any fees and costs (which are not de minimis) are
incurred related to the defense of that Class, and/or any liability is found or
settlement is agreed to in relation to that Class or a lack of prior express
consent. SoundBite understands that GameStop reserves its rights concerning any
argument that it may have as to SoundBite’s obligation to indemnify GameStop for
that Class. Further, pursuant to sub-sections i and ii of the Indemnification
Section, SoundBite also objects to the payment of any attorney’s fees or costs
that were incurred while the Litigation was not under its direction or control.
SoundBite understands that GameStop reserves its right concerning any arguments
it may have as to SoundBite’s obligation to cover these fees and costs.

Pursuant to sub-section ii of the Indemnification Section, SoundBite will take
sole control over the defense and/or settlement of the Litigation. SoundBite has
selected Cooley LLP to act as counsel in defense of the Litigation. SoundBite
understands that, at this time, GameStop will not be providing for its separate
defense at its own expense pursuant to sub-section iii of the Indemnification
Section. SoundBite also understands that GameStop has agreed to work
cooperatively with SoundBite’s chosen counsel as provided for in sub-section ii
of the Indemnification Section. SoundBite’s agreement to accept the
indemnification request is premised on GameStop executing the engagement letter
with Cooley being delivered contemporaneously herewith.

 

Sincerely,

 

SOUNDBITE COMMUNICATIONS, INC.

By:   /s/ Robert C. Leahy  

Robert C. Leahy, Chief Operating Officer

and Chief Financial Officer

 